Case: 18-11388      Document: 00515191057         Page: 1    Date Filed: 11/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-11388                              FILED
                                                                       November 7, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL CARRILLO-AYALA, also known as Tomas Rodriguez

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-468-4


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Illegal alien Miguel Carrillo-Ayala was convicted, pursuant to his guilty
plea, of one count of possession of heroin with intent to distribute and was
sentenced to serve 240 months in prison and a three-year term of supervised
release. Now, he argues that the district court plainly erred during the plea
colloquy by not adequately explaining the appellate waiver clause, as required
by Federal Rule of Criminal Procedure 11(b)(1)(N), and by not adequately


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11388    Document: 00515191057     Page: 2   Date Filed: 11/07/2019


                                      No.
                                 No. 18-11388
informing him “that, if convicted, a defendant who is not a United States
citizen may be removed from the United States, denied citizenship, and denied
admission to the United States in the future,” Fed. R. Crim. P. 11(b)(1)(O).
      Because a guilty plea involves the waiver of several constitutional rights,
it must be made knowingly and voluntarily in accordance with the strictures
of Federal Rule of Criminal Procedure 11. Boykin v. Alabama, 395 U.S. 238,
242-44 (1969); United States v. Brown, 328 F.3d 787, 789 (5th Cir. 2003).
Where, as here, a defendant does not object to Rule 11 errors in the district
court, this court reviews for plain error. United States v. Vonn, 535 U.S. 55, 59
(2002). To show plain error, the defendant must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009).
      Carrillo-Ayala has shown no clear or obvious error in connection with his
Rule 11 colloquy. See Vonn, 535 U.S. at 59. To the contrary, the record shows
that he was adequately apprised of the consequences of his plea, including his
waiver of his appellate rights and the immigration consequences of his plea.
See id.; Boykin, 395 U.S. at 242-44; Rule 11(b)(1)(N), (O).
      AFFIRMED.




                                       2